Citation Nr: 0926760	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches due to 
head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left-sided numbness 
and tingling due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
January 1976.

In a July 1977 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
denied the Veteran's claims of service connection for 
headaches and residuals of a head injury.  Although notified 
of the decision, the Veteran did not perfect an appeal, and 
the decision became final.  In July 2002, the Veteran sought 
to reopen his claims for service connection for headaches and 
residuals of head injury-which residuals he then identified 
as left-sided numbness and tingling.

The matters now on appeal came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision by the RO 
that appears to have granted the Veteran's petition to reopen 
the previously denied claim of service connection for 
headaches as secondary to an alleged in-service assault.  In 
the rating decision, however, the RO appears to have treated 
the claim for left-sided numbness and tingling as a new claim 
for service connection, rather than as a petition to reopen 
the previously denied claim of service connection for 
residuals of a head injury.  The Board remanded the matter to 
the RO for further notification and adjudication in May 2008.  
After attempting to complete the required notification, the 
Huntington, West Virginia RO re-adjudicated the claims and 
denied the Veteran's petitions to reopen via the issuance of 
a supplemental statement of the case (SSOC) in October 2008.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for headaches and left-sided numbness and tingling 
as secondary to head injury.  This is so because the issue 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claims for service connection as 
claims to reopen.

The Board notes in particular that the Veteran's original 
claim filed in December 1976 indicated that he suffered from 
residuals of an in-service head injury.  The underlying basis 
of his current claim of entitlement to service connection for 
left-sided numbness and tingling is the same-head injury 
residuals.  Here, the claim for service connection for left-
sided numbness and tingling is encompassed by the original 
claim and 1977 denial of service connection for residuals of 
head injury.  The claim is the same as before-service 
connection for residuals of head injury-even though the 
Veteran has now been more specific as to what certain of 
those residuals are.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  As such, the claim will be considered a claim to 
reopen.


REMAND 

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's petition to reopen his previously denied claims 
of service connection for headaches and left-sided numbness 
and tingling due to head injury.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
holding that, in the context of a claim to reopen, VCAA 
notice must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the Veteran notice letters in 
August 2002, May 2005, and August 2007.  Those letters 
discussed, in part, the evidence necessary to establish a 
claim for service connection.  The letters did not inform the 
Veteran, however, of the need to submit new and material 
evidence to reopen his claims for service connection for 
headaches and left-sided numbness and tingling as secondary 
to a head injury; nor did they contain any explanation of 
what constitutes new and material evidence under relevant 
regulations.  The letters merely informed the Veteran that he 
needed to submit evidence documenting any current 
disabilities and showing that any such disability was 
incurred in or aggravated by service.  Following the Board's 
May 2008 remand instructing the RO to provide notice to the 
Veteran under Kent, supra, the RO sent the Veteran a letter 
in July 2008 providing him with the regulatory language of 
"new and material" evidence.  The letter also informed the 
Veteran that his claim was previously denied "because there 
was a lack of evidence."  The letter did not, however, 
specify what evidence was lacking from the Veteran's July 
1977 denial of his service connection claims or clarify for 
the Veteran what types of evidence he needed to submit to 
reopen the claims.

The quality review office at the Board has reviewed this case 
and has pointed out that the holding in Kent, supra, requires 
VA to inform the Veteran what specific evidence is necessary 
to reopen his claims.  In the July 1977 rating decision that 
became final, the Veteran's claims were denied based on the 
lack of evidence showing that the Veteran was treated for 
headaches or any other residual of a head injury during 
service, and the lack of medical nexus evidence linking post-
service disability to the alleged in-service head injury.  
Further, the RO found in that decision that there was no 
evidence in the Veteran's record to indicate that the Veteran 
suffered head trauma during service.  As such, to reopen his 
claims, the Veteran would need to submit competent medical 
evidence (e.g., an opinion from a medical doctor) that any 
currently diagnosed headaches or left-sided numbness and 
tingling are related to his period of military service.  
Further, the Veteran would need to submit evidence 
substantiating the in-service assault from which he claims 
his disabilities stem.

Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.

Thus, the Board again finds that action by the agency of 
original jurisdiction (AOJ) is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The agency of original jurisdiction 
(AOJ) must send to the Veteran and his 
representative a corrective VCAA notice 
that explains what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., an 
opinion from a medical doctor relating 
any current headaches or left-sided 
numbness and tingling to the Veteran's 
period of service, and proof that the 
Veteran sustained a head injury while 
in service) necessary to satisfy the 
elements of the underlying claims that 
were found insufficient in the previous 
July 1977 denial, in accordance with 
Kent, supra.  

The AOJ must provide the Veteran with 
specific notice that his claim was 
denied in July 1977 based on the lack 
of evidence showing that the Veteran 
was treated for headaches or any other 
residual of a head injury during 
service, the lack of medical nexus 
evidence linking post-service headaches 
or other residuals to the alleged in-
service head injury, and the lack of 
evidence in the Veteran's record to 
indicate that the Veteran suffered head 
trauma during service.  Further, the 
AOJ must inform the Veteran that, to 
reopen his claims, he must submit 
competent medical evidence (e.g., an 
opinion from a medical doctor) that any 
currently diagnosed headaches or left-
sided numbness and tingling are related 
to his period of military service and 
evidence substantiating the alleged in-
service head injury from which he 
claims his disabilities stem.

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issues on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

